 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11

12

13                             IN THE UNITED STATES DISTRICT COURT

14                          FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                    CASE NO. 2:19-CV-01580-WBS-CKD
17                                Plaintiff,
                                                          STIPULATION TO EXTEND
18   v.                                                   DEADLINE FOR FILING
                                                          DISMISSAL WITH PREJUDICE;
19   UNITED STATES OF AMERICA,                            AND PROPOSED ORDER
20                                Defendant.
21

22

23          The parties settled the above-captioned case on May 24, 2021, following a settlement

24 conference. The parties have executed a written settlement agreement and the United States Postal

25 Service is processing the agreement for issuance of a check. However, the check will not be issued
26 by the deadline imposed by the Court for the filing of a dismissal of the action with prejudice (today,

27 June 24, 2021). Accordingly, the parties respectfully ask the Court to extend the deadline for the

28 filing of a dismissal with prejudice by thirty days.

29 STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE

30
 1

 2                                                 Respectfully submitted,

 3 Dated: June 24, 2021                            PHILLIP A. TALBERT
                                                   United States Attorney
 4

 5
                                                   /s/ Edward A. Olsen
 6                                                 EDWARD A. OLSEN
                                                   Assistant United States Attorney
 7                                                 Attorneys for the United States
 8
 9

10 Dated: June 24, 2021                            /s/ Kirk J. Wolden
                                                   Kirk J. Wolden
11
                                                   CARTER WOLDEN CURTIS, LLP
12                                                 Attorneys for Plaintiff

13

14                                           ORDER
15
          Pursuant to stipulation, IT IS SO ORDERED.
16

17 Dated: June 28, 2021

18

19
20

21

22

23

24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE

30
